          Case 3:21-cv-00150-GMN-WGC Document 36 Filed 06/11/21 Page 1 of 3



 1   Debbie Leonard (#8260)
     Leonard Law, PC
 2   955 South Virginia Street, Suite 220
     Reno, Nevada 89502
 3
     (775) 964-4656
 4   debbie@leonardlawpc.com

 5   Attorney for Plaintiffs

 6
                                  UNITED STATES DISTRICT COURT
 7
                                      DISTRICT OF NEVADA
 8

 9   BAKER RANCHES, INC., a Nevada                       3:21-CV-00150-GMN-WGC
     corporation, DAVID JOHN ELDRIDGE
10   AND RUTH ELDRIDGE, as Co-Trustees of
     the DAVID JOHN ELDRIDGE AND RUTH
11   ELDRIDGE FAMILY LIVING TRUST,
     dated January 31, 2007; ZANE JORDAN;            STIPULATION FOR EXTENSION OF
12   and JUDEE SCHALEY,                               TIME FOR PLAINTIFFS TO FILE
                                                           THEIR OPPOSITION
13                  Plaintiffs,                             TO DEFENDANTS’
                                                     MOTION TO DISMISS (ECF NO. 34)
14   v.                                               AND FOR DEFENDANTS TO FILE
                                                         THEIR REPLY THERETO
15   DEB HAALAND, in her official capacity as
     Secretary of the United States Department of             (First Request)
16   the Interior, the UNITED STATES
     DEPARTMENT OF THE INTERIOR,
17   SHAWN BENGE, in his official capacity as
     Acting Director of the National Park Service,
18   the NATIONAL PARK SERVICE, and
     JAMES WOOLSEY, in his official capacity
19   as Superintendent of the Great Basin National
     Park,
20
                    Defendants.
21

22

23           Through their respective undersigned counsel, Plaintiffs BAKER RANCHES, INC.

24   (“Baker Ranches”), DAVID JOHN ELDRIDGE AND RUTH ELDRIDGE, as Co-Trustees of

25   the DAVID JOHN ELDRIDGE AND RUTH ELDRIDGE FAMILY LIVING TRUST, dated

26   January 31, 2007; ZANE JORDAN; and JUDEE SCHALEY (collectively, “Plaintiffs”), and

27   Defendants DEB HAALAND, in her official capacity as Secretary of the United States

28   Department of the Interior, the UNITED STATES DEPARTMENT OF THE INTERIOR,
           Case 3:21-cv-00150-GMN-WGC Document 36 Filed 06/11/21 Page 2 of 3



 1   SHAWN BENGE, in his official capacity as Acting Director of the National Park Service, the

 2   NATIONAL PARK SERVICE, and JAMES WOOLSEY, in his official capacity as

 3   Superintendent of the Great Basin National Park (collectively, “Defendants”), stipulate and

 4   agree as follows:

 5            On May 28, 2021, Defendants filed a Motion to Dismiss and Supporting

 6   Memorandum (ECF No. 34).

 7            Plaintiffs’ Opposition to the Motion to Dismiss is due on June 11, 2021. Defendants’

 8   Reply thereto would be due June 18, 2021.

 9            The Parties stipulate and agree to the following:

10            1. The due date for Plaintiffs to file their Opposition to Defendants’ Motion to

11               Dismiss (ECF No. 34) shall be extended two weeks, to and including June 25,

12               2021.

13            2. The due date for Defendants to file their Reply in support of their Motion to

14               Dismiss shall be extended to and including July 16, 2021.

15            This is the first stipulation for extension of time related to the briefing on Defendants’

16   Motion to Dismiss. This extension of time is necessary due to counsel facing a number of

17   conflicting deadlines and obligations, as well as the extensive arguments made in ECF No. 34.

18   ///

19   ///

20   ///

21   ///

22   ///

23   ///

24   ///

25   ///

26   ///

27   ///

28   ///
                                                      2
        Case 3:21-cv-00150-GMN-WGC Document 36 Filed 06/11/21 Page 3 of 3



 1          The Parties represent that this stipulation is made in good faith and not for the purpose

 2   of delay.

 3

 4    DATED: June 9, 2021                               DATED: June 9, 2021
 5    LEONARD LAW, PC                                   JEAN E. WILLIAMS
 6                                                      ACTING ASSISTANT ATTORNEY GENERAL
                                                        U.S. DEPARTMENT OF JUSTICE
 7
       /s/ Debbie Leonard                                /s/ David L. Negri
 8    DEBBIE LEONARD                                    DAVID L. NEGRI, Trial Attorney
      State Bar No. 8260                                Environment and Natural Resources Division
 9    955 South Virginia Street, Suite 220              c/o U.S. Attorney’s Office
10    Reno, Nevada 89502                                1290 West Myrtle Street, Suite 500
      (775) 964-4656                                    Boise, ID 83702
11    debbie@leonardlawpc.com                           (208) 334-1936
                                                        david.negri@usdoj.gov
12   Attorney for Plaintiffs
                                                        CHRISTOPHER CHIOU
13
                                                        Acting United States Attorney
14                                                      District of Nevada
                                                        GREG ADDINGTON
15                                                      Assistant United States Attorney
                                                        State Bar No. 6875
16                                                      400 South Virginia Street, Suite 900
                                                        Reno, NV 89501
17
                                                        (775) 784-5438
18                                                      greg.addington@usdoj.gov

19                                                      Attorneys for Defendants
20

21                                                 IT IS SO ORDERED.
22                                                             11 day of June, 2021.
                                                   Dated this ____
23

24
                                                   ___________________________
25
                                                   Gloria M. Navarro, District Judge
26                                                 UNITED STATES DISTRICT COURT

27

28
                                                    3
